DETAILED ACTION
Applicant amended claims 2, 4, 6, 9, 16, 19-20, and 22 in the amendment dated 6/22/2022.
Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 and 21 disclose the distinct features of receiving, by a first computing device, a first message associated with output of content at a second computing device; determining, based on the first message, a first priority level for delivery of the first message to the second computing device, wherein the first priority level comprises a higher priority than a priority level associated with synchronization messages; and sending, based on the first priority level, the first message to the second computing device.  The closest prior art Freda discloses methods for wireless direct link operation, but do not explicitly disclose receiving, by a first computing device, a first message associated with output of content at a second computing device; determining, based on the first message, a first priority level for delivery of the first message to the second computing device, wherein the first priority level comprises a higher priority than a priority level associated with synchronization messages; and sending, based on the first priority level, the first message to the second computing device.  Therefore, claims 1-27 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                           July 2, 2022